Name: Commission Regulation (EC) No 1491/97 of 29 July 1997 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: civil law;  agri-foodstuffs;  foodstuff;  information and information processing;  economic policy
 Date Published: nan

 Avis juridique important|31997R1491Commission Regulation (EC) No 1491/97 of 29 July 1997 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables Official Journal L 202 , 30/07/1997 P. 0027 - 0027COMMISSION REGULATION (EC) No 1491/97 of 29 July 1997 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products (1), and in particular Articles 4 (9) and 26 thereof,Whereas Article 7 (5) of Commission Regulation (EC) No 504/97 (2) sets the deadline for the conclusion of contracts where, for a given product, the minimum price payable to the producer is not published in the Official Journal of the European Communities 15 days before the beginning of the marketing year, as the 15th day following that of publication of the price; whereas, in view of the new requirements imposed by Article 2 (2) of Regulation (EC) No 2201/96 on processors and producer organizations as regards contracts, in some cases that deadline is insufficient for 1997; whereas, as a result, it is necessary to set, for the first year of application, the deadline for the signature of contracts for those products at 31 July 1997;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The following subparagraph is hereby added to Article 7 (5) of Regulation (EC) No 504/97:'However, for the 1997/98 marketing year, the deadline for signature for contracts referred for in the preceding subparagraph shall be 31 July 1997`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 29.(2) OJ No L 78, 20. 3. 1997, p. 14.